Citation Nr: 0927801
Decision Date: 07/24/09	Archive Date: 09/03/09

Citation Nr: 0927801	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  04-18 435	)	DATE JUL 24 2009
	)
		)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to December 
1980.  

This matter originally came before the Board of Veteran's 
Appeals (Board) on appeal from an August 2003 RO rating 
decision that inter alia denied the Veteran's petition to 
reopen a previously-denied claim of service connection for a 
back disorder, to include: scoliosis; thoracic and lumbar 
spine disorders; herniated discs cervical spine C5-6, and 
herniated discs lumbar spine L4-5 and L5-S1 with radicular 
symptoms.  

The Veteran's Notice of Disagreement (NOD) and Substantive 
Appeal cited all the claims denied in the August 2003 rating 
decision.  However, in April 2005, she notified VA through 
her service representative that she had decided to withdraw 
her appeal in regard to all issues except the one currently 
on appeal.  

The Veteran requested a hearing before the Board in 
conjunction with her appeal, but failed without good cause to 
appear for a hearing scheduled at the Board in Washington, DC 
in May 2006.  Her request for a hearing is accordingly deemed 
to be withdrawn.  

In November 2006, the Board issued a decision reopening the 
underlying claim of service connection, based on a 
determination that new and material evidence had been 
received.  The same action remanded the case to the RO, via 
the Appeals Management Center (AMC) in Washington, D.C., for 
further development and readjudication of the merits.  

Thereafter, in July 2008, the Board issued a decision denying 
the Veteran's claim based on her failure to report without 
good cause for a scheduled VA examination.  

The issue of service connection for a claimed back disorder 
is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


VACATUR

As indicated, the Board issued a decision in July 2008, 
denying the Veteran's claim of service connection based on 
her failure without good cause to report for a VA 
examination.  

In a letter received by the RO in September 2008, the Veteran 
explained that, due to illness and circumstances surrounding 
her living situation, she did not receive notice of the 
scheduled VA examination until two days after the 
appointment.  

In November 2008, the RO received a motion for 
reconsideration from the Veteran and her representative.  In 
her motion, the Veteran emphasized that she had a new mailing 
address and would be willing to attend another VA 
examination.  

Motions for reconsideration must be in writing and must 
include the Veteran's name; the applicable claims file 
number; and the date of the Board's decision to be 
reconsidered.  In addition, the motion must clearly and 
specifically set forth the alleged obvious error, or errors, 
of fact or law in the applicable decision, or decisions, of 
the Board or other appropriate basis for requesting 
Reconsideration.  See 38 C.F.R. § 20.1001(a).  

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of an appellant 
or his or her representative, or on the Board's own motion, 
when the appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

In the present case, a Deputy Vice Chairman of the Board 
reviewed the Veteran's motion for reconsideration and 
determined that the circumstances of this case presented 
significant due process questions.  

Accordingly, in order to fully assist the Veteran, the 
undersigned Veterans Law Judge hereby vacates its decision of 
July 2008, regarding the issue of service connection for a 
claimed back disorder.  

In view of this action, the issue of service connection for a 
claimed back disorder is simultaneously remanded to the RO 
for additional development of the record as though the July 
2008 decision had never been issued.  


ORDER

The decision promulgated on July 25, 2008, denying service 
connection for a back disorder is vacated.  


REMAND

The Board now finds that additional action as to the claim of 
service connection for a back condition is warranted.  

The Veteran contends that she permanently aggravated her low 
back scoliosis, which is shown to have preexisted active 
service, during an in-service parachute accident.  

In support of her claim, the Veteran submitted a December 
2004 letter from her chiropractor, who asserted that her 
present disability was directly related to injuries she 
suffered during active service.  The doctor based this 
opinion on a review of the service medical records and post-
discharge medical records.  

The Board finds that a VA examination is necessary, since the 
opinion, along with the other evidence of record, is not 
sufficient to allow the Board to make a fully informed 
decision.  See Douglas v. Shinseki, 23 Vet. App. 19, 26 
(2009) (holding that even though a veteran has presented 
favorable, uncontroverted medical evidence, the Board may 
seek further evidentiary development if the favorable 
evidence, along with the other evidence of record, is not 
sufficient to allow the Board to make a fully informed 
decision; the additional development must be undertaken in a 
"an impartial, unbiased, and neutral manner.").  

The Veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655 (2005).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to her by the pertinent VA medical facility 
at which the examination is to take place.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order have him 
to provide sufficient information, and if 
necessary, signed authorization, to 
enable VA to obtain any additional 
evidence pertaining to the claim.  The RO 
should advise the Veteran of the 
respective duties of VA and the Veteran 
to provide evidence, and should ask the 
Veteran to submit all pertinent evidence 
in her possession that is not already of 
record.  

Any additional evidence identified should 
be obtained in accordance with provisions 
of 38 C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

2.  The Veteran should then be scheduled 
for VA examination in order to determine 
the nature and likely etiology of the 
claimed back condition.  The entire 
claims file must be made available to the 
physicians designated to examine the 
Veteran.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has current low back disability 
that at least as likely as not had its 
clinical onset during her period of active 
service.  

The examiner, in a printed (typewritten) 
report, should set forth all examination 
findings, along with a complete rationale 
for all opinions and conclusions reached.  
Specific references to the Veteran's 
claims file, including the service and 
post-service medical records, and the 
Veteran's lay assertions, should be 
provided.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted by a 
complete review of the record, the 
remanded issue should be readjudicated 
with consideration of all pertinent 
evidence and legal authority, to include 
38 C.F.R. § 3.321(b)(1).  

If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and her representative an 
appropriate Supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The Veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


Citation Nr: 0825099	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  04-18 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a claimed back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The veteran had active military service from December 1976 to 
December 1980.  

This matter originally came before the Board of Veteran's 
Appeals (Board) on appeal from an August 2003 RO rating 
decision that inter alia denied the veteran's petition to 
reopen a previously-denied claim of service connection for a 
back disorder, to include: scoliosis; thoracic and lumbar 
spine disorders; herniated discs cervical spine C5-6, and 
herniated discs lumbar spine L4-5 and L5-S1 with radicular 
symptoms.  

The veteran's Notice of Disagreement (NOD) and Substantive 
Appeal cited all the claims denied in the August 2003 rating 
decision.  

However, in April 2005, she notified VA through her service 
representative that she had decided to withdraw her appeal in 
regard to all issues except that identified hereinabove.  

The veteran requested a hearing before the Board in 
conjunction with her appeal, but failed without good cause to 
appear for a hearing scheduled before the Board in 
Washington, DC in May 2006.  Her request for hearing is 
accordingly deemed to be withdrawn.  

In November 2006 the Board issued a decision reopening the 
underlying claim of service connection, based on a 
determination that new and material evidence had been 
received.  

The same action remanded the case to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C. for further 
development and readjudication of the merits.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran failed to report without apparent explanation 
for a medical examination scheduled in connection with the 
Board's action in reopening her previously denied claim of 
service connection.  

3.  The veteran currently is shown to have been diagnosed 
with scoliosis and with degenerative disc disease of the 
cervical and lumbosacral portions of the spine.  

4.  The veteran was noted to have scoliosis at the time of 
her entrance into military service.  

5.  The veteran's preexisting scoliosis is not shown to have 
undergone a permanent increase in severity during active 
service.  

6.  The veteran had an acute back strain in service in April 
1977 that is shown to have resolved without residual 
disability.  

7.  No competent evidence has been submitted that is 
sufficient to establish that the veteran's current back 
disability is related to an injury or other event or incident 
of her active service.  



CONCLUSION OF LAW

The veteran's reopened claim of service connection for a back 
disability must be denied by operation of law.  38 U.S.C.A. 
§§ 1131, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306, 3.655(b) (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In July 2003, prior to the August 2003 rating decision on 
appeal, the RO sent the veteran a letter advising her that to 
establish service connection the evidence must show an injury 
in service or a disease that began in or was made worse 
during military service, or an event causing an injury or 
disease; a current physical or mental disability; and, a 
relationship between the current disability and an injury, 
disease or event in service.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support her claim, and 
that she was afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision on appeal.  

The August 2003 letter cited above also advised the veteran 
that VA is responsible for getting relevant records held by 
any Federal agency, to include military records, Social 
Security Administration (SSA) records, and records from VA 
and other Government agencies.  The letter advised the 
veteran that that VA would make reasonable efforts to obtain 
relevant records from non-Federal agencies and entities if 
authorized by the veteran to do so.  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran prior to the rating decision.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the most recent 
Supplemental Statement of the Case (SSOC) in March 2005.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

The AMC advised the veteran of the fourth and fifth Dingess 
elements (degree of disability, and effective date pertaining 
to the disability) by a letter in March 2007.  

Further, the Board's action herein denies service connection 
for the claimed disorder, so no degree of disability or 
effective date will result from the Board's decision.  There 
is accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
in the record at this time that any additional action to 
comply with the duty to assist the veteran in connection with 
the claim on appeal could reasonably be accomplished, given 
her failure to appear without explanation for an examination 
scheduled expressly in connection with her reopened claim.  

The veteran's service treatment record (STR) is on file, as 
are medical records from those VA and non-VA medical 
providers that the veteran identified as having relevant 
records.  The veteran has not identified, and the file does 
not otherwise indicate, that there are any other medical 
providers having additional records that should be obtained 
before the appeal is adjudicated by the Board.  

The veteran was afforded a hearing before the RO's hearing 
officer.  She requested a hearing before the Board but failed 
without good cause to appear for a hearing scheduled before a 
Veterans Law Judge in Washington, DC in May 2006, and her 
request for hearing is accordingly deemed to be withdrawn.  

Finally, Board remanded the case to the RO in November 2006 
specifically for the purpose of affording the veteran a VA 
medical examination to assist her in connection with her 
reopened claim.  The RO duly scheduled the veteran for a VA 
examination in March 2008; the veteran was notified of the 
examination but failed to report.  

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a).  When a claim is 
scheduled in connection with a reopened claim, the claim will 
be denied.  38 C.F.R. § 3.655(b).  

Under these circumstances, as required by regulation, the 
Board cannot find that the veteran is not prejudiced by the 
Board proceeding, at this juncture, with an appellate 
consideration of her claim of service connection.  She was 
notified of the consequences of her failure to cooperative in 
a Supplemental Statement of the Case prepared in April 2008.  
There was no response from her.  

Pertinently, the veteran's representative organization has 
raised the significant concern that the veteran did not 
receive the examination notice due to her being homeless.  

While this is troubling to the Board, further assistance 
based on this evidentiary record regrettably cannot be 
undertaken without some form of meaningful response from the 
veteran herself.  Without more, at this time, the Board will 
undertake a thorough and fair review of the record in order 
to afford the veteran every consideration in deciding this 
appeal.  


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. 

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
military service.  38 C.F.R. § 3.303(d).  


Presumption of soundness and presumption of aggravation

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  In its decisions, the Board is bound to follow the 
precedential decisions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  

The Federal Circuit Count held in Wagner that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the claimant' s disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

In this case, the veteran's STR includes a report of physical 
examination in September 1976, performed in support of her 
enlistment into military service, which includes a clinical 
observation of a spinal abnormality recorded as "minimal 
scoliosis" not considered disabling (NCD).  

Further, the file includes a December 2004 letter from 
chiropractor Dr. JWH stating that he had treated the veteran 
for scoliosis five years prior to her enlistment, at which 
time the condition was stable at 2 degrees.  

The Board finds in this case that the September 1976 
examination report and the letter by Dr. JWH individually and 
collectively constitute clear and unmistakable evidence that 
the scoliosis preexisted military service.  

Having found that the scoliosis preexisted military service, 
the Board must determine whether the presumption of 
aggravation applies.  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Specifically, the Board must first determine whether there 
has been any measured worsening of the disability during 
service, and then whether this constitutes an increase, 
permanent in nature, in the disability.  Browder v. Brown, 5 
Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 
163 (1993).  

Presumption of aggravation is triggered by evidence that a 
preexisting disability has undergone a permanent increase in 
severity during service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); Sondel v. West, 13 Vet. App. 213 (1999); 
Beverly v. Brown, 9 Vet. App. 402 (1996).  

However, aggravation of a pre-existing injury may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the medical 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  

As noted, the veteran's entrance physical examination in 
September 1976 noted a clinical observation "minimal" 
scoliosis.  A subsequent X-ray study of the lumbosacral spine 
in May 1980 showed an impression of "moderate" scoliosis to 
the left.  However, as noted in more detail below, the STR 
shows no indication of any symptoms relating to scoliosis 
(versus acute traumatic back strain) prior to discharge from 
service; the veteran had limited duty profiles for pregnancy 
and for shin splints but never for a back disorder.  In 
August 1981 - eight months after discharge from service - the 
veteran had a kidney, urethra and bladder (KUB) X-ray study 
at Fairview Hospital when the medical reviewer noted current 
"mild" scoliosis of the lumbar spine with convexity to the 
left.  

The file contains a February 1983 letter from chiropractor 
Dr. LMA asserting that the veteran had "severe" spinal 
stenosis that was aggravated by a workplace accident in 
January 1983.  There is no indication that Dr. LMA treated 
the veteran prior to the January 1983 workplace accident or 
reviewed records documenting the veteran's symptoms prior to 
that postservice accident.  

A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  
In this case, there is nothing of record to indicate how Dr. 
LMA came to the opinion that the veteran's scoliosis was 
"severe" prior to the January 1983 workplace accident.  

A December 2004 letter from chiropractor Dr. ADC noted that 
the veteran had 2 degrees of scoliosis in 1971 (citing a 
conversation with Dr. JWH) but had 35 degrees of scoliosis in 
October 1980 (citing an X-ray in the STR).  Dr. ADC reviewed 
medical records dated in 1978, 1980, 1981, 1982, 1983, 1989, 
1995, 1997, 1998, 1999, 2003 and 2004 and cited pertinent 
excerpts.  Dr. ADC stated that it would be "unheard of" for 
a person with 35 degrees of scoliosis to pass an Air Force 
intake physical or to endure basic training.  Dr. ADC also 
stated that the progression of scoliosis in an adult patient 
was very slow and could be due only to trauma.  

In regard to the letter from Dr. ADC, the Board finds that a 
2-degree scoliosis in 1971 was not indicative of the severity 
of such scoliosis when the veteran entered active service in 
December 1976, more than five years later.  Air Force 
enlistment standards are not of record, so the Board cannot 
determine whether the 35 degree scoliosis noted in October 
1980 was or was not de facto evidence of increased severity 
since enlistment.  

Finally, Dr. ADC's assertion that the progression of 
scoliosis was accelerated by trauma might be accurate, but 
fails to address the post-service trauma versus in-service 
trauma and thus cannot show in-service aggravation.  

Based on the contemporaneous medical documentation of the 
veteran's symptoms during military service and the first year 
after discharge from service, the Board finds that the 
veteran's preexisting scoliosis was not permanently 
aggravated during military service.  Accordingly, the 
presumption of aggravation does not apply.  

As the presumption of aggravation does not apply, the Board 
will consider whether service connection may be granted on a 
direct basis.  


Direct service connection

In order to establish entitlement to direct service 
connection, there must be: medical evidence of a current 
disability; medical evidence, or in some cases lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and, medical evidence of a nexus between an in-
service disease or injury and the current disability.   
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

The veteran is shown to have current back disorders including 
scoliosis, thoracic and lumbar spine degenerative disc 
disease, herniated discs of the cervical spine at C5-6, and 
herniated discs lumbar spine at L4-5 and L5-S1 with radicular 
symptoms.  The first element of service connection - evidence 
of a claimed disability - is accordingly satisfied.  

The veteran's STR shows that, in March 1977, the veteran 
reported for treatment of stiff neck and back pain as 
consequent for a recent parachuting injury; clinical 
examination showed tenderness to the muscles and some 
restriction of neck movement, but normal spinal motion.  The 
clinical impression was that of muscle strain of the neck and 
upper back.  

In April 1977 the veteran was treated for thoracic and lumbar 
pain and numbness in the upper extremities, reported as 
consequent to a sky-diving injury; the X-ray studies and 
physical examination were negative and the clinical 
impression was that of muscle spasm.  
 
The STR shows that in October 1978 the veteran was treated 
for complaint of back strain.  Clinical observation was 
negative on neurological examination.  The X-ray studies 
showed mid-thoracic scoliosis to the right (angle 28 degrees, 
increased in the upright to 35 degrees) and upper lumbar 
scoliosis to the left (angle 25 degrees, increased in the 
upright to 28 degrees); disc spaces and vertebral bodies were 
unremarkable.  The clinical impression was that of scoliosis 
and mild back strain.  

The STR shows that, in July 1979, the veteran received 
emergency treatment for an automobile accident.  There is no 
indication that the veteran's back was injured in that 
accident.  

In April 1980, the veteran had a separation physical 
examination in which the clinical evaluation of the spine was 
"normal" although there was a notation of recurrent back 
pain due to scoliosis, no treatment given.  

The STR includes a May 1980 X-ray study showing moderate 
scoliosis to the left, and otherwise normal alignment and 
maintenance of interspace with no fracture or subluxation.  
In August and September 1980, the veteran complained of 
having pain in the back and hip; the clinical impression was 
that of right lumbar muscular spasms and bursitis of the hip.  

Based on the STR, the Board finds that the second element of 
service connection - evidence of disease or injury in service 
- is satisfied.  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

In this case, there is no competent evidence or medical 
opinion of record to establish a relationship between any 
disease or injury in service and the veteran's claimed back 
disorder.  

The veteran had a VA examination in January 1983, eleven days 
after the slip-and-fall accident cited hereinabove.  The 
veteran reported the recent workplace accident, and also 
identified a parachuting accident during military service.  

The VA examiner stated that the veteran currently had 
significant scoliosis on examination, but that she might have 
been exaggerating her symptoms.   The examiner could not 
totally rule out significant back disability secondary to the 
in-service injury described by the veteran.  

Medical opinions expressed in speculative language do not 
provide the degree of certainty required for medical nexus 
evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Accordingly, the 
VA examination report of January 1983 does not constitute an 
adequate medical opinion of nexus.  

The file contains a February 1983 letter from chiropractor 
Dr. LMA asserting that the veteran's recent slip-and-fall 
accident had aggravated a previous condition of severe spinal 
scoliosis, and that X-ray studies in January 1983 showed 
pinched nerves from the fall.  

In March 1983, Dr. LMA endorsed the veteran's worker 
compensation claim regarding the recent workplace injury.  
Dr. LMA asserted that the workplace injury aggravated a 
congenital spinal scoliosis; the current sprain/strain and 
subluxations were new since the injury.  Dr. LMA opined that 
the original spinal weakness was service connected but the 
new injury exacerbated the condition and the symptoms were 
new.  

The correspondence from Dr. LMA described asserts that the 
veteran's original spinal weakness was "service connected" 
but that is a misnomer, since the disorder demonstrably 
preexisted military service.  To the extent that Dr. LMA's 
correspondence asserts that the workplace slip-and-fall 
injury aggravated the veteran's preexisting scoliosis, such 
aggravation does not demonstrate entitlement to service 
connection.  

The file contains a letter dated in November 1986 by 
chiropractor Dr. LMS stating that Dr. LMS began treating the 
veteran in May 1982 for back and neck symptoms following a 
parachute jump in 1977 apparently aggravated by acute 
congenital scoliosis.  The veteran responded well to 
treatment and was discharged as symptom-free in June 1982.  
The veteran had a workplace injury in August 1982, caused by 
lifting heavy trays, and was again symptom-free in December 
1982.  However, the veteran had another workplace injury in 
January 1983 (slip-and-fall) that was still unresolved at 
that time.  

A  subsequent letter by chiropractor Dr. LMS dated in June 
1993 states, based on the provider's memory of treatment 
provided ten  years earlier (the records having been 
destroyed in a fire at the provider's office in 1989), that 
the veteran had suffered a series of injuries in parachute 
jumps during  service.  

Dr. LMS stated an opinion that the veteran's condition was a 
result of her parachute-related injuries in service because, 
it she had not been injured at such a young age, and had she 
been correctly treated by surgery in service, she would not 
now be in her current situation.  

The June 1993 letter by Dr. LMS is a statement in support of 
nexus.  The findings of a physician are medical conclusions 
that the Board cannot ignore or disregard.  Willis v. 
Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free 
to assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 
(1992).  

The probative value of medical evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As true 
with any piece of evidence, the credibility and weight to be 
assigned to these opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).

In this case, the Board finds that the June 1993 letter from 
Dr. LMS cannot constitute a competent opinion of nexus.  Dr. 
LMS was relying on memory, with no access to his own files or 
apparent access to the STR or any other treatment records; 
significantly his opinion presumed a series of in-service 
parachute injuries whereas STR documented only one.  

Such medical opinion based on speculation, without supporting 
clinical evidence, and based on incorrect factual basis, does 
not provide the required degree of medical certainty and is 
of no probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet. App. 177, 180 (1993); Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993).  

Further, as Dr. LMS did not have access to his own clinical 
records in June 1993, and did not cite access to any other 
records, he presumably relied on the veteran's own account of 
her in-service injuries and her subsequent medical history.  

A mere transcription of lay history, unenhanced by any 
additional medical comment by the transcriber, does not 
become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 
478 (1993).  

The Board cannot discount medical opinion solely because it 
is based on history provided by the veteran without also 
evaluating the credibility and weight of the history upon 
which the opinion is predicated.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  

In this case, the Board observes that the June 1993 
correspondence by Dr. LMS omits any mention of the workplace 
injury in January 1983; the Board can only conclude that 
history provided by the veteran, upon which the opinion was 
predicated, was incomplete and therefore unreliable.  

In August 1983, the veteran was examined by Dr. TAW, a 
physician specializing in orthopedic medicine.  Dr. TAW noted 
that the veteran had been treated by military doctors who had 
not found a significant injury during service and had worked 
at many jobs after discharge from service but had been unable 
to work following her workplace accident in January 1983.  
The examination showed right thoracic and left lumbar 
scoliosis.  The X-ray studies confirmed a right 
thoracoscoliosis somewhere between 35-39 degrees with no 
change for the worse.  There was also dorsal nerve root 
irritation, the etiology of which was historically consistent 
with the injury in January 1983.  

The Board finds that the examination report of Dr. TAW 
described above is evidence against nexus, as it describes 
the injury in service as "not significant" and ascribes the 
current dorsal root irritation to the workplace injury.  

Similarly, in April 1992 VA asked Dr. DAR, a neurologist who 
had previously treated the veteran, to provide a summary of 
treatment afforded to the veteran.  An undated response from 
Dr. DAR stated that the veteran was injured in a workplace 
accident in January 1983.  Regarding previous history of back 
problems, the veteran was diagnosed with scoliosis at age 12 
but had no problems secondary to scoliosis; the veteran also 
had two minor back injuries as a child without residuals.  
The veteran had a parachuting accident in service, but lost 
no time from work and did relatively well after that 
accident; she had intermittent back pain depending on 
activity but nothing as severe as the present level.  Dr. 
DAR's impression was that of injury to the back two years 
previously with subsequent chronic cervical, thoracic and 
lumbar pain.  

The Board finds that the examination report of Dr. DAR 
described above also is evidence against nexus, as it 
describes the residuals of the in-service injury as 
"intermittent back pain" and attributes the current severe 
disorder to the workplace injury.  

An April 1998 letter by Dr. RSB, a physician specializing in 
rehabilitation medicine, states that he been treating the 
veteran since March 1995.  The veteran was currently shown to 
have herniated discs at both the lumbar and cervical levels, 
resulting from a fall associated with a military training 
exercise in 1977.  

An August 1998 letter by Dr. RSB lists an impression of 
chronic lumbosacral discomfort and chronic cervicothoracic 
discomfort on the basis of injury during trauma from a 
parachute accident.  

A January 1999 letter from Dr. RSB states that he was 
treating the veteran for cervical and lumbosacral spine 
discomfort "related to a service injury alleged to have 
occurred in 1982 [pen-and-ink change to 1977]."  

The correspondence by Dr. RSB described above constitutes 
opinion supporting nexus.  However, the Board finds that the 
opinion is not reliable because Dr. RSB provided no clinical 
rationale for his statements that the herniated discs 
specifically, or the cervical and lumbosacral discomfort 
generally, were consequent to injury in service.  

Dr. RSB began treating the veteran in 1995, nearly twenty 
years after the events in question, and there is no 
indication of what records other than his own he consulted in 
arriving at his opinion.  In assessing evidence such as 
medical opinions, the failure of the physician to provide a 
basis for his opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Finally, a December 2004 letter from chiropractor Dr. ADC 
states an opinion that it was "fairly obvious" that the 
veteran's current conditions are directly related to the 
injuries the veteran suffered during military service.  

Dr. ADC stated that it was clear, from the extensive number 
of medical examinations of record (which are listed in 
detail), that he was currently treating the veteran for the 
same condition she suffered while in the Air Force.  

The Board finds that the opinion of Dr. ADC is inadequate 
because, although the veteran's history is recited in detail, 
his opinion is simply conclusory and does not actually cite a 
clinical rationale.  Hernandez-Toyens, 11 Vet. App. 379, 382.  
Further, the opinion omits mention of the post-service 
workplace injuries.  

The Board found in November 2006 that the letter by Dr. ADC 
was sufficient to reopen the claim but not sufficient to 
grant service connection, and for this reason remanded the 
case to the RO for the purpose of obtaining a VA examination 
by a physician.  As noted in the Introduction the veteran 
failed to report for the examination scheduled in March 2008 
without explanation.  

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  In the context of a reopened claim, the 
claim shall be denied.  38 C.F.R. § 3.655(a), (b).  The Board 
must accordingly find, due to the veteran's failure to 
appear, and because there is no legally sufficient medical 
opinion establishing a nexus between the veteran's current 
disability and any event or injury of her period of active 
service, the appeal must be denied by operation of law.  

In addition to the medical evidence above the Board has 
carefully considered the lay evidence offered by the veteran, 
including her testimony before the RO's Hearing Officer in 
December 1993 and her correspondence over the years to VA.  

The veteran's correspondence to VA generally details her 
symptoms in service as documented in STR and her symptoms as 
reflected in post-service medical records and asserts a 
conclusion that the veteran's back disorder has been chronic 
since service.  

Similarly, the veteran testified before the RO's Hearing 
Officer that some of her symptoms in service relating to the 
upper and lower extremities were misdiagnosed at the time as 
"shin splints" and "bursitis" but were actually 
manifestations of an undiagnosed spine injury resulting from 
her parachute accident in 1977.  She testified that she 
attempted to work at various jobs after discharge from 
service, including stationary clerical work, but was unable 
to perform any of them due to muscle spasms and back pain.  A 
slip-and-fall workplace accident finally put her out of work 
altogether.  

The Board must consider the purpose for which lay evidence is 
offered.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  
In this case, the fact of the veteran's in-service parachute 
accident is not in contention; rather, the evidence is 
offered for the purpose of showing severity of the injury at 
the time and chronicity of symptoms.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, 6 Vet. App. 465 (distinguishing between competency 
("a legal concept determining whether testimony may be heard 
and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board finds in this case that the veteran's account of 
severe injury consequent to her parachute accident is not 
consistent with the documentation of the STR, which is 
extensive and details treatment for a variety of complaints 
during service; traumatic back injury as described by the 
veteran being conspicuously absent.  

The veteran submitted a "buddy statement" in the form of an 
August 2003 letter from JR, who reported having served at 
Keesler Air Force Base and being a "loose acquaintance" of 
the veteran at that time.  JR reported that the veteran told 
her that she was so severely injured that she had to be 
supported by other persons while marching in formation; JR 
had heard rumors of someone being carried in such a fashion 
but did not witness it.  

A layperson can certainly provide an eyewitness account of a 
veteran's visible symptoms.  Espiritu, 2 Vet. App. 492, 494.  
In this case, JR clearly did not personally observe the 
veteran's symptoms in service and her statement is not 
competent.  

In regard to chronicity of symptoms, the veteran's account is 
inconsistent with the medical evidence of record.  

As noted, the evidence from chiropractor LMS shows the 
veteran responded well to treatment for acute back pain and 
was discharged as symptom-free in June 1982 and again as 
symptom-free (after an intervening workplace accident) in 
December 1982.  The VA X-ray study in December 1982 showed 
"fairly marked" scoliosis of the spine to the right at T7-8 
level and to the left at L1-2 level (the scoliosis being a 
disorder that preexisted service) but did not show any 
degenerative disorder of the joints or discs; there is also 
no evidence of disc herniation prior to January 1983.  

Further, a State of Washington Division of Vocational 
Rehabilitation Medical Examination, performed in August 1983 
by a physician, noted that the veteran had a complex medical 
history of  several major traumatic incidents relating to her 
current back syndrome; the veteran had a known history of 
scoliosis, but sustained acute injury while in the military 
(currently being evaluated by VA) and recently experienced 
acute workplace strain (currently being evaluated by Labor 
and Industries as a chronic back injury).  Description of the 
in-service injury as "acute" by a physician serves refutes 
the characterization by a layperson as "chronic."  

Based on analysis of the medical and lay evidence, and given 
the failure of the veteran to appear for an examination 
scheduled in connection with her reopened claim, the Board 
finds on this record that the claim of service connection for 
a back disorder must be denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

As the preponderance of the competent evidence is against 
this claim, there can be not basis on which the benefit-of-
the-doubt rule can be favorably applied in this matter.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

The reopened claim of service connection for a back disorder 
is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


